Broyles, P. J.
Where a convicted defendant has been placed on probation and his sentence so molded by the court as to allow him to serve the same outside the confines of the chain-gang, jail, or other place of detention, under the supervision of the court, and in such manner and on such conditions as the court may see fit to impose, in accordance with the provisions of the act of the General Assembly approved August 16, 1913 (Ga. L. 1913, p. 112; Park’s Penal Code, § 1081 a, b, c, d); and thereafter, but prior to the expiration of the sentence, the' probationer is brought before the court on the charge that he has been delinquent in observing the rules prescribed by the court for his conduct, and where, after due examination, the court revokes its leave to the probationer to serve the remainder of his sentence outside the confines of the chain-gang, jail, or other place of detention, this court will not interfere unless • a manifest abuse of discretion on the part of the lower court appears. In such a case the judge is the trior of the facts and has a very wide discretion. No abuse of the court’s discretion appears in the instant case.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.